Title: Song: “The King’s Own Regulars,” 27 November 1775
From: Franklin, Benjamin
To: 


The King’s own REGULARS;
And their Triumphs over the Irregulars.
A New SONG,
To the Tune of,
An old Courtier of the Queen’s, and the Queen’s old Courtier.

Since you all will have singing, and won’t be said, nay,
I cannot refuse where you so beg and pray;
So I’ll sing you a song-as a body may say.
’Tis of the King’s Regulars, who ne’er run way.
O the old Soldiers of the King, and the King’s own Regulars.
At Preston Pans we met with some Rebels one day,
We marshall’d ourselves all in comely array:
Our hearts were all stout, and bid our legs stay,
But our feet were wrong headed and took us away.
  O the old soldiers, &c.
  At Falkirk we resolv’d to be braver,
And recover some credit by better behaviour;
We would not acknowledge feet had done us a favour;
So feet swore they would stand, but-legs ran however.
  O the old soldier, &c.

  No troops perform better than we at reviews;
We march and we wheel, and whatever you chuse.
George would see how we fight, and we never refuse;
There we all fight with courage-you may see it in the news.
  O the old soldiers, &c.
  To Monongehela with fifes and with drums
We march’d in fine order, with cannon and bombs:
That great expedition cost infinite sums;
But a few irregulars cut us all into crumbs.
  O the old soldiers, &c.
  It was not fair to shoot at us from behind trees:
If they had stood open as they ought before our great Guns we should have beat them with ease.
They may fight with one another that way if they please;
But it is not regular to stand and fight with such rascals as these.
  O the old soldier, &c.
  At Fort George and Oswego, to our great reputation,
We shew’d our vast skill in fortification;
The French fired three guns, of the fourth they had no occasion;
For we gave up those forts, not thro’ fear-but mere persuasion.
  O the old soldiers, &c.
  To Ticonderoga we went in a passion,
Swearing to be revenged on the whole French nation.
But we soon turned tail, without hesitation
Because they fought behind trees, which is not the fashion.
  O the old soldiers, &c.
  Lord Loudon he was a fine regular General, they say;
With a great regular army he went his way
Against Louisbourg, to make it his prey;
But return’d without seeing it, for he did not feel bold that day.
  O the old soldier, &c.
  Grown proud at reviews, great George had no rest,
Each grandsire, he had heard a rebellion supprest.

He wish’d a rebellion, look’d round and saw none,
So resolv’d a rebellion to make of his own-
  With the old soldiers, &c.
  The Yankees he bravely pitch’d on, because he thought they would not fight,
And so he sent us over to take away their right,
But least they should spoil our review clothes, he cried braver and louder,
“For God’s sake, brother kings, don’t sell the cowards any powder.”
  O the old soldiers &c.
  Our General with his council of war did advise,
How at Lexington we might the Yankees surprise.
We march’d-and we march’d-all surpriz’d at being beat;
And so our wise General’s plan of surprise was complete.
  O the old soldiers &c.
  For fifteen miles they follow’d and pelted us, we scarce had time to pull a trigger;
But did you ever know a retreat perform’d with more vigour?
For we did it in two hours, which sav’d us from perdition,
’Twas not in going out but in returning consisted our expedition.
  O the old soldiers, &c.
  Says our General, we were forced to take to our arms in our own defence:
(For arms read legs, and it will be both truth and sense.
Lord Percy (says He) I must say something of him in civility,
And that is, I can never enough praise him for his great-agility.
O the old soldiers, &c.
  Of their firing from behind fences, he makes a great pother,
Ev’ry fence has two sides; they made use of one, and we only forgot to use the other.
That we turn’d our backs and ran away so fast, don’t let that disgrace us;
’Twas only to make good what Sandwich said, “that the Yankees would not face us.”
  O the old soldiers, &c.
  As they could not get before us, how could they look us in the face?
We took care they should not, by scampering away apace;

That they had not much to brag of, is a very plain case.
For if they beat us in the fight, we beat them in the race.
  O the old soldiers of the King, and the King’s own Regulars.

